DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the at least two consecutive shape points of the plurality of links” in lines 3-4
Claim 13 recites the limitation “the partitioning of the point-based map representation in the offline mode” in lines 1-2.
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Publication 2012/0029804) in view of Naef (U.S. Publication 2019/0339085). 

As to claim 1, White discloses a method comprising: 
receiving a request to convert a line-based map representation of a geographic area to a point-based map representation of the geographic area at a target resolution (p. 2, section 0040-p. 3, section 0046; a vector/line based map is converted to a point/raster/pixel map at a number of target resolutions corresponding to particular zoom levels), wherein the line-based map representation of the geographic area represents one or more map features in the geographic area as a plurality of links respectively formed by at least two shape locations (p. 2, section 0041; the vector/line maps represents various features with start/end points such as fences, roads, streams, etc.; each of these would be lines/links and their start/end points would read on shape locations); 
and providing the point-based map representation as an output (p. 2, section 0041; the output point/raster/pixel data is stored in a map database).
White does not disclose, but Naef does disclose generating one or more interpolated shape locations between at least two consecutive shape locations of the at least two shape locations based on the target resolution (p. 3, sections 0041-0045; p. 3, section 0051; p. 8-9, section 0153; p. 9, section 0164; interpolated locations are added to a route based on consecutive nodes of the route, which read on shape locations for the route, since they define its shape; the interpolation occurs based on a desired resolution), wherein the one or more interpolated shape locations respectively specify an interpolated point location between the at least two consecutive shape locations and a link heading associated with the interpolated point location (p. 3, section 0039; p. 3, sections 0041-0045; p. 3, section 0051; p. 6, section 0112; p. 8-9, section 0153; p. 9, section 0164; the interpolated shape locations/nodes are between two existing nodes; each node is associated with a path/edge, which reads on a link, and each node is associated with the direction of travel of the link, which reads on a heading); and generating the point-based map representation to include the one or more interpolated shape locations (p. 3, section 0051; p. 6, section 0111; p. 9, section 0159; the process to generate the map includes interpolated shape locations between nodes). Motivation for this is to generate data points that give high flexibility and constant resolution (p. 8, section 0146). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White to generate one or more interpolated shape locations between at least two consecutive shape locations of the at least two shape locations based on the target resolution, wherein the one or more interpolated shape locations respectively specify an interpolated point location between the at least two consecutive shape locations and a link heading associated with the interpolated point location and generate the point-based map representation to include the one or more interpolated shape locations in order to generate data points that give high flexibility and constant resolution as taught by Naef. 

As to claim 2, White discloses wherein the point-based map representation further includes one or more nodes associated with the plurality of links, the at least two shape locations, or a combination thereof (p. 3, section 0044-0046; p. 3, section 0057; route nodes are associated with the road or trail links).

As to claim 3, Naef discloses wherein the plurality of links respectively includes a reference node, and wherein the link heading associated with the one or more interpolated shape locations is determined in a first direction from the reference node, in a second direction towards the reference node, or a combination thereof (p. 3, sections 0038-0039; nodes/shape locations defining a link are connected in a sequence; since the direction is defined with respect to the sequence, the heading would be defined as going away from a previous node, which would read on a reference node). Motivation for the combination is given in the rejection to claim 1. 

As to claim 4, Naef discloses wherein the one or more interpolated shape locations are further associated with link identifier information, driving direction information, link offset information, elevation information, or a combination thereof (p. 6, section 0122; p. 8, section 0148; a route association can read on a link identifier or a driving direction; a distance between nodes can read on a link offset). Motivation for the combination is given in the rejection to claim 1. 

As to claim 5, Naef discloses partitioning the point-based map representation into one or more partitions based on a partition distance less than a maximum distance between the at least two consecutive shape points of the plurality of links, wherein the one or more interpolated shape locations are further based on the one or more partitions (p. 3, section 0051; when a maximum distance is reached, the edge/link is partitioned into further portions by interpolating nodes/shape locations; the effect of this is that partition distance, which would define distance between nodes in the edge, is less than a predefined maximum distance). Motivation for the combination is given in the rejection to claim 1. 

As to claim 6, White discloses a method further comprising partitioning the point-based map representation into one or more partitions based on an indexing of geographic coordinates (p. 2-3, section 0042; tiles/partitions are created based on geographic coordinates defining the globe; one tile/partition at one level contains all geographic coordinates; at a next level, one tile/partition contains one-fourth of all geographic coordinates, etc.).

As to claim 7, White discloses a method further comprising initiating a processing of geographic data associated with the geographic area based on the one or more partitions (p. 2 section 0042-p. 3, section 0046; a split of the geographic data defining roads/streams/trails/etc. is initiated based on the tiles/partitions, from a single zoom level down to at least 15 zoom levels, for example).

As to claim 8, White discloses wherein the geographic data comprises a sensor location, a vehicle location, a point, or a combination thereof (p. 2, section 0040-p. 3, section 0042; each point in the line/vector map is associated with geographic data defining roads/streams/trails/etc.).

As to claim 9, White discloses wherein the processing comprises associating the sensor data, the vehicle location, the point, or a combination thereof with a point of the point-based map representation (p. 2, section 0040-p. 3, section 0042; each geographic data point in the line/vector representation is associated with pixel points in the point/raster representation).

As to claim 10, Naef discloses wherein the geographic data is processed in real time (p. 1, section 0017; p. 2, section 0020; p. 12, section 0190; map updates are performed in real time). Motivation for the combination is given in the rejection to claim 1. 

As to claim 15, see the rejection to claim 1. Further, White discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the method of claim 1 (p. 6, section 0139-p. 7, section 0146).

As to claim 16, see the rejection to claim 2.

As to claim 17, see the rejection to claim 3.

As to claim 18, see the rejections to claims 5 and 6.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Naef and further in view of Hultquist (U.S. Publication 2013/0321456).

As to claim 11, White does not disclose, but Hultquist does disclose wherein the processing comprises a parallel processing (p. 2-3, section 0026; p. 8, sections 0065-0066; p. 18, section 0194; instructions are performed that render line/vector data to point/raster data; the instructions are performed using parallel execution on two or more GPUs). The motivation for this is that it enables faster processing. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White and Naef to use parallel processing on line to point data conversion in order to enable faster processing as taught by Hultquist.

As to claim 14, White does not disclose, but Hultquist does disclose updating the point-based map representation based on an update to the line-based representation (p. 2-3, section 0026; p. 8, sections 0065-0066; based on an update such as a zoom level modification, the line-based vector data is rendered in an updated manner to raster/point data). The motivation for this is to respond to scale changes or other user modifications. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White and Naef to update the point-based map representation based on an update to the line-based representation in order to respond to scale changes or other user modifications as taught by Hultquist.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Naef and further in view of Zhou (U.S. Publication 2021/0333120).

As to claim 12, White does not disclose, but Zhou does disclose wherein the line-based map representation is converted to the point-based map representation in an offline mode (p. 6, sections 0054-0056; p. 7, section 0063; a vector/line representation is converted to raster/point representation; the vector data can be either from a server or from offline data stored at the client device, and the latter would read on an offline mode). The motivation, while not explicitly stated, would be to allow the mapping to work when no Internet access is available. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White and Naef to have a line-based map representation converted to point-based map representation in an offline mode as taught by Zhou in order to allow the mapping to work when no Internet access is available. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Naef and Zhao and further in view of Braun (U.S. Publication 2020/0372624).

As to claim 13, Zhao discloses creating the point-based map representation in the offline mode, as noted in the rejection to claim 12. Zhao does not disclose, but Braun does disclose wherein partitioning is based on a density of the geographic data in the geographic area (p. 4-5, section 0070 p. 7, section 0107; partition into regions is based on feature density of the geographic area; the features are geographic data such as roads, rivers, buildings, etc.). The motivation for this is to allow high density regions to be smaller than low density regions, which would have the effect of making a number of features in each region more equal. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White, Naef, and Zhao to partition based on a density of the geographic data in the geographic area in order to allow high density regions to be smaller than low density regions, which would have the effect of making a number of features in each region more equal as taught by Braun.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Naef and further in view of Campbell (U.S. Publication 2017/0053155).

As to claim 19, see the rejections to claims 1 and 15. Further, Naef discloses processing geospatial data using the point-based map representation to provide roadwork analysis, traffic flow information, geographic map updates, or a combination thereof as an output (p. 2, section 0021; the map is updated using roadwork or traffic information). The data processed is not explicitly discussed as geospatial big data, but Campbell does disclose processing geospatial big data to provide traffic information (p. 4, section 0049-p. 5, section 0062). The motivation for this is that geospatial big data platforms, such as GDAP, allow for processing of a wide variety of data and imagery in a single tool. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify White and Naef to process geospatial big data to provide traffic or other information in order to allow for processing of a wide variety of data and imagery in a single tool such as GDAP as taught by Campbell.

As to claim 20, see the rejection to claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612